Title: From George Washington to David Brooks, 5 November 1780
From: Washington, George
To: Brooks, David


                        
                            Sir
                            Head Quarters Prekaness 5th Novemr 1780
                        
                        The Regimental pay Master and Cloathier of Colo. Weisenfelds Regt will apply to you for a supply of
                            Cloathing for that Regt. You will deliver him a suit of Clothes pr man—two shirts—two pair of stockings and two pair
                            of shoes each if your stock will admit of it, as they are going to a distant post and will not have another opportunity
                            of drawing before Spring. I am &c.
                        
                    